DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A2, B1, and C2 in the reply filed on July 1, 2021 and the Preliminary Remarks dated June 19, 2020 is acknowledged.
Claims 4, 6-7, 9, 11-12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A-C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2021 and the Preliminary Remarks dated June 19, 2020.
Information Disclosure Statement
The Examiner notes that copies of the Foreign Patent Documents (with English Abstracts) cited on the IDS dated 05/12/2020 have not been provided with the current application but can be found with parent application 15/777,161.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, 10, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Broman et al. (US PGPub 2003/0087156, cited on the IDS dated 05/12/2020) . 
Regarding Claim 1, Broman discloses in Figs. 1-6 a flow battery ([0002]) comprising at least one flow cell (Fig. 6, [0010]-[0011], [0035]-[0036]) which comprises:
a negative electrode assembly and a positive electrode assembly ([0005], [0009]-[0010][0052]-[0053], see an electrode assembly 13, 14),
a separator (2) separating the positive electrode assembly and the negative electrode assembly (Fig. 1, [0005], [0041], ion exchange membrane),
a first and a second bipolar plate (13), each bipolar plate being adjacent to a respective electrode assembly (Fig. 1, [0010], [0052]),
wherein at least one of the negative or positive electrode assemblies is an electrode assembly ([0021], [0052]-[0054], [0060]-[0067]) comprising:
a porous electrode material (14) ([0021], [0052]-[0053];
a frame (1E) surrounding the porous electrode material (14) (Figs. 1 and 3, [0054]);
at least a first distributor channel (s1, s2, s3…sn) in the porous electrode material (14), the first distributor channel (s1, s2, s3…sn) having an inlet (24, 24’) for supplying electrolyte to the porous electrode material (14) ([0060]-[0062], [0064]); and
at least a second distributor channel (d1, d2, d3…dn) in the porous electrode material (14), the second distributor channel (d1, d2, d3…dn) having an outlet (27, 27’) for discharging electrolyte out of the porous electrode material (14) ([0060]-[0061], [0063]-[0064]), 
wherein the frame (1E) is made of an electrically non-conductive plastic material ([0012], [0037], wherein polypropylene is an electrically non-conductive plastic material).

Consequently, Broman does not disclose wherein the first and second distributor channels are tubes embedded in the porous electrode material.
Holasut teaches an electrode assembly for a flow battery (Title) comprising a porous electrode material with a plurality of distributor channels (P12, L11-16), wherein the plurality of distributor channels may be cut or formed into the porous electrode (P12, L11-16).
Specifically, Holasut teaches that it is particularly effective to introduce thin walled tubes in the porous electrode material to distribute the electrolyte (P12, L17-24).
It would have been obvious to one of ordinary skill in the art to utilize distributor tubes in place of the distributor channels of Broman, such that first and second distributor tubes are embedded in the porous electrode material of Broman, as taught by Holasut, as such is a known configuration in the art, wherein the skilled artisan would have reasonable expectation that such would successfully and effectively distribute electrolyte in the porous electrode material, as desired by Broman. 
However, Holasut remains silent regarding the material of the distributor tubes and consequently does not teach wherein the distributor tubes are made of an electrically non-conductive plastic material. 
Westinghouse teaches a circulating electrolyte for a battery (Title). Specifically, Westinghouse teaches wherein the plumbing used to circulate (i.e. distribute) the electrolyte 
It would have been obvious to one of ordinary skill in the art to make the distributor tubes of modified Broman of a non-conductive plastic material, as taught by Westinghouse, wherein the skilled artisan would have reasonable expectation that such would successfully distribute the electrolyte, as desired by modified Broman, while preventing the distributor tubes from being degraded.
	Regarding Claim 2, modified Broman discloses all of the limitations as set forth above. Modified Broman further discloses wherein the first and second distributor tubes (s1, s2, s3…sn and d1, d2, d3…dn of Broman) extend between a first side of the frame (1E of Broman) and a second side of the frame (1E of Broman), beyond the midpoint of the electrode assembly between the two sides of the frame (1E of Broman) (Fig. 4 of Broman).
Regarding Claim 3, modified Broman discloses all of the limitations as set forth above. Modified Broman further discloses wherein the first distributor tube (s1, s2, s3…sn of Broman) has an outlet connected to an outlet port (26, 26’ of Broman, unlabeled in Holasut) defined by the frame (1E of Broman, see corresponding bas-relief elastomer gasket of Holasut) and the second distributor tube (d1, d2, d3…dn of Broman) has an inlet connected to an inlet port (25, 25’ of Broman, unlabeled in Holasut) defined by the frame (1E of Broman, see corresponding bas-relief elastomer gasket of Holasut) (P12, L11-24 of Holasut), wherein the outlet of the first distributor tubes (s1, s2, s3…sn of Broman) and the inlet of the second distributor tubes (d1, d2, d3…dn of Broman) must necessarily and inherently be sealed to the frame (1E of Broman) in order to successfully flow the electrolyte from the outlet port and the inlet port (26, 26’ and 25, 
Modified Broman further discloses wherein the first and second distributor tubes (s1, s2, s3…sn and d1, d2, d3…dn of Broman) are hollow tubes each having an interior flow passage and a wall surrounding the interior passage, wherein the wall of the hollow tubes is made of a solid material provided with holes to allow the flow of the electrolyte through the wall of the distributor tube (s1, s2, s3…sn and d1, d2, d3…dn of Broman into the porous electrode material (14 of Broman) (P12, L11-24 of Holasut).
Regarding Claim 5, modified Broman discloses all of the limitations as set forth above. The Examiner notes that, absent any special definition provided by the Applicant in the instant specification, the broadest reasonable interpretation of the limitation “wherein the first distributor tube has an inlet open to the porous electrode material and the second distributor tube has an outlet open to the porous electrode material” is read on by the holes of the distributor tubes (s1, s2, s3…sn and d1, d2, d3…dn of Broman) (P12, L11-24 of Holasut, wherein electrolyte is distributed to the porous electrode material through the holes and therefore the holes act like an inlet and an outlet to the porous electrode material).
Regarding Claim 8, modified Broman discloses all of the limitations as set forth above. Modified Broman further discloses wherein the first and second distributor tubes (s1, s2, s3…sn and d1, d2, d3…dn of Broman) are hollow tubes each having an interior flow passage and a wall surrounding the interior passage, wherein the wall of the hollow tubes is made of a solid material provided with holes to allow the flow of the electrolyte through the wall of the 
Regarding Claim 10, modified Broman discloses all of the limitations as set forth above. Modified Broman further discloses wherein the first and second distributor tubes (s1, s2, s3…sn and d1, d2, d3…dn of Broman) have a particular outer diameter (P2, L20-24 of Holasut) and therefore necessarily and inherently have a circular cross section. 
Regarding Claim 13, modified Broman discloses all of the limitations as set forth above. Modified Broman further discloses wherein the first distributor tube (s1, s2, s3…sn of Broman) has an outlet connected to an outlet port (26, 26’ of Broman, unlabeled in Holasut) defined by the frame (1E of Broman, see corresponding bas-relief elastomer gasket of Holasut) and the second distributor tube (d1, d2, d3…dn of Broman) has an inlet connected to an inlet port (25, 25’ of Broman, unlabeled in Holasut) defined by the frame (1E of Broman, see corresponding bas-relief elastomer gasket of Holasut) (P12, L11-24 of Holasut), wherein the outlet of the first distributor tubes (s1, s2, s3…sn of Broman) and the inlet of the second distributor tubes (d1, d2, d3…dn of Broman) must necessarily and inherently be sealed to the frame (1E of Broman) in order to successfully flow the electrolyte from the outlet port and the inlet port (26, 26’ and 25, 25’ of Broman) to the first distributor tube (s1, s2, s3…sn of Broman) and the second distributor tube (d1, d2, d3…dn of Broman) respectively, as desired by modified Broman, without leaking the electrolyte in undesired areas.
The Examiner notes that the instant specification defines the term “partially embedded” to describe a distributor tube that is placed within the porous electrode material with at least a 
Thus, using the broadest reasonable interpretation, at least one of the first or second distributor tubes (s1, s2, s3…sn and d1, d2, d3…dn of Broman) is partially embedded in the porous electrode material (14 of Broman) because the portion of the distributor tube (s1, s2, s3…sn and d1, d2, d3…dn of Broman), and the corresponding outer surface of said portion, that is sealed to the inlet port or outlet port (25, 25’ and 26, 26’ of Broman) of the frame (1E of Broman) has an outer surface that is sealed to the frame (1E of Broman) (P12, L11-24 of Holasut) and consequently is not surrounded by the porous electrode material (14 of Broman).
Regarding Claim 16, modified Broman discloses all of the limitations as set forth above. Modified Broman further discloses a plurality of first and second distributor tubes (s1, s2, s3…sn and d1, d2, d3…dn of Broman) which are evenly distributed across the area of the porous electrode material (14 of Broman) (Fig. 4, [0067] of Broman).
Regarding Claim 17, modified Broman discloses all of the limitations as set forth above. Modified Broman further discloses a plurality of first and second distributor tubes (s1, s2, s3…sn and d1, d2, d3…dn of Broman) of equal diameter (P12, L16-24 of Holasut, wherein the distributor tubes have a particular diameter and therefore all of the tubes have an equal diameter) and thus necessarily and inherently have equal cross-sectional flow areas.
Regarding Claim 18, modified Broman discloses all of the limitations as set forth above. Modified Broman further discloses wherein the length of the first distributor tube (s1, s2, s3…sn of Broman) is equal to the length of the second distributor tube (d1, d2, d3…dn) (Fig. 4 of Broman).
Claim 19, modified Broman discloses all of the limitations as set forth above. Modified Broman further discloses wherein the first and second distributor tubes (s1, s2, s3…sn and d1, d2, d3…dn of Broman) are made of polyethylene or polypropylene (C8, L66-76 of Westinghouse).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Broman et al. (US PGPub 2003/0087156, cited on the IDS dated 05/12/2020) and further in view of Holasut et al. (WO 2012/032368) and Westinghouse Electric Corp. (GB 1576273), hereinafter referred to as Westinghouse, as applied to Claim 1 above, and further in view of Kumbur et al. (US PGPub 2015/0295247).
Regarding Claim 14, modified Broman discloses all of the limitations as set forth above. Modified Broman further discloses wherein the first and second distributor tubes (s1, s2, s3…sn and d1, d2, d3…dn of Broman) are a hollow tube, wherein a wall of the hollow tube is made of a solid material provided with at least one hole for allowing the distribution of electrolyte within the porous electrode material (14 of Broman) (P12, L11-24 of Holasut).
Modified Broman further discloses a desire to evenly distribute the electrolyte through the porous electrode material (14 of Broman) with a resulting low pressure drop ([0067]).
However, modified Broman discloses in Fig. 4 of Broman wherein the first and second distributor tubes (s1, s2, s3…sn and d1, d2, d3…dn of Broman) are a hollow tube having a parallel shape ([0060], [0062]-[0063] of Broman) and consequently modified Broman does not disclose wherein at least one of the first and second distributor tubes is a hollow tube having a serpentine shape.

Specifically, Kumbur teaches in Fig. 11 wherein the shape of the distributor channels are not particularly limited and may be serpentine or parallel ([0049]).
It would have been obvious to one of ordinary skill in the art to form the distributor tubes of modified Broman to have a serpentine shape, as taught by Kumbur, as such is a known configuration in the art that provides improved through-plane electrolyte delivery through the porous electrode material, wherein the skilled artisan would have reasonable expectation that such would successfully evenly distribute the electrolyte through the porous electrode material while reducing the pressure drop, as desired by modified Broman.
Response to Arguments
Applicant's arguments filed in the Preliminary Remakes dated June 19, 2020 have been fully considered but they are not persuasive. 
Regarding Claim 1, the Applicant argues that in no instance does Holasut address shunt current problems; not only is there no recognition of the problem, but a solution is not provided.
The Examiner respectfully disagrees and notes that the prior art does not need to recognize the same problem nor solve the same problem as that of the claimed invention. So long as the structure of the flow battery of the combined prior art is the same as that of the 
Next, the Examiner notes that the frame disclosed by Holasut is not relied on in the current rejection of record and consequently the arguments directed to such are rendered moot.
The Applicant further argues that Holasut discloses “A particularly effective manner is to forcibly introduce in the porous mass thin walled tubes…” (P12, L11-24). It is absolutely clear, however, to one of ordinary skill in the art that the thin walled tubes of Holasut, particularly foraminuous thin walled tubes would necessarily need to be very stiff in order to forcibly insert them (if that were even possible in practice using stiff metallic materials). Those of ordinary skill would certainly expect that it would be essential to employ metallic, glass, or ceramic materials (both of which are brittle) to have any hope of forcibly introducing them in this manner. And since glass and ceramic are brittle materials, a thin walled tube made of such would certainly be brittle and fragile, directing one skilled in the art to a metal tube material.
The Examiner respectfully disagrees and notes that Holasut remains silent regarding the material of the thin walled tubes and therefore does not disclose nor suggest that the thin walled tubes can only be made of metallic, glass, or ceramic materials. 
Furthermore, the Applicant does not provide any evidence that the thin walled tubes can only be made of metallic, glass, or ceramic materials.
Furthermore, the Examiner notes that while Holasut discloses “A particularly effective manner is to forcibly introduce in the porous mass thin walled tubes…” (P12, L11-24), the Examiner notes that the porous electrode material (porous mass) is formed of either a porous 
The Applicant further argues that Holasut teaches away from using plastic tubes for any purpose to the extent it teaches the option of cutting or forming channels into the mat or felt (P12, L11-24). The absence of material (cuts or channels) does not achieve the benefits of the claimed invention directed to enclosed, non-conductive, plastic distributor tubes to achieve cell shunt mitigation. In fact, Holasut does nothing to electrically isolate the electrolyte before or after distribution from the electric field in the cell.
The Examiner respectfully disagrees and notes that Holasut remaining silent regarding the material of the distributor tubes does not necessarily and inherently mean that Holasut teaches away from using plastic tubes. 
Furthermore, as noted above, the prior art does not need to recognize the same problem nor solve the same problem as that of the claimed invention. So long as the structure of the flow battery of the combined prior art is the same as that of the claimed invention, the prior art will read on the claimed invention.
The Applicant argues that the reliance on Westinghouse is misplaced because Westinghouse is not directed to a flow battery and therefore is non-analogous art.
The Examiner respectfully disagrees and notes that while Westinghouse is not directed to a flow battery, the teachings of Westinghouse are analogous.
Specifically, the Examiner notes that Holasut discloses distributor tubes but remains silent regarding the material of said distributor tubes and consequently a skilled artisan would 
Westinghouse teaches a circulating electrolyte for a battery (Title). Specifically, Westinghouse teaches wherein the plumbing used to circulate (i.e. distribute) the electrolyte through the battery is made of a non-conductive plastic material so as to be not degraded by the electrolyte (C8, L66-76).
It would have been obvious to one of ordinary skill in the art to make the distributor tubes of modified Broman of a non-conductive plastic material, as taught by Westinghouse, wherein the skilled artisan would have reasonable expectation that such would successfully distribute the electrolyte, as desired by modified Broman, while preventing the distributor tubes from being degraded.
Thus, while the battery of Westinghouse is not specifically a flow battery, the teachings of Westinghouse are still relevant and applicable to the prior art and consequently Westinghouse is analogous art. 
In other words, Westinghouse generally teaches that a non-conductive plastic material can be utilized to successfully distribute an electrolyte because it is not degraded by the electrolyte. Such a teaching is not directed to a particular battery’s chemistry and consequently can be applied to the distribution of an electrolyte in any specific type of battery. 
Regarding Claim 18, the Applicant argues the rejection based on Holasut and Westinghouse in view of Broman. 
The Examiner notes that such was not relied on in the current rejection of record and consequently the corresponding arguments are rendered moot. 
Claims 1-3, 5, 8, 10, 13-14, and 16-19 the Applicant argues the rejection based on Kumbur, Bai, Holasut, and Westinghouse. 
The Examiner notes that such was not relied on in the current rejection of record and consequently the corresponding arguments are rendered moot.
Thus, the arguments are not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        July 19, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
July 28, 2021